 



Exhibit 10.1
KB HOME UNIT PERFORMANCE PROGRAM
PERFORMANCE MEASURE WEIGHTING
     Pursuant to the terms of the KB Home Unit Performance Program (the
“Program”), the Management Development and Compensation Committee, in its sole
discretion, designates from time to time the relative weighting ascribed to each
“Performance Measure” for the purpose of determining award payouts which may be
earned under the Program. The Performance Measures under the Program are return
on investment (“ROI”) and earnings per share (“EPS”), each as calculated
pursuant to the terms of the Program. The Management Development and
Compensation Committee has determined that for purposes of determining all award
payouts, the relative weighting of each Performance Measure is as follows:

                 
Corporate-based Participants
  75% ROI   25% EPS
(those who principally work at corporate headquarters)
                 
Division-based Participants
  50% ROI   50% EPS
(those who principally work at a division or subsidiary)
               

34